
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9(b)


CONSOLIDATED CONTAINER HOLDINGS LLC
2002 UNIT OPTION AGREEMENT


        THIS AGREEMENT (the "Agreement"), effective as of the Award Date
(defined in paragraph 1 below), is made and entered into by and between
Consolidated Container Holdings LLC, a Delaware limited liability company (the
"Company"), and the individual named in Exhibit A attached hereto (the
"Participant").

WITNESSETH:

        WHEREAS, the Company has implemented the Consolidated Container Holdings
LLC 1999 Unit Option Plan (the "Plan"), which provides for the grant of options
to selected officers, key employees, and consultants of the Company or its
Subsidiaries to purchase Units of the Company;

        WHEREAS, the committee that administers the Plan (the "Committee") has
selected the Participant to participate in the Plan and has awarded the Unit
option herein described (the "Option") to the Participant; and

        WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Option; and

        WHEREAS, the parties agree to cancel all previous options which Company
may have previously granted to Participant, in accordance with paragraph 10(j)
hereof and enter into this new Agreement as the sole document governing options
granted by Company to Participant.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, and as an inducement to the
Participant to continue as an employee of the Company or its Subsidiary and/or
to promote the success of the business of the Company and its Subsidiaries, the
parties hereby agree as follows:

        1.    Grant of Option.    The Company hereby grants to the Participant,
upon the terms and subject to the conditions, limitations and restrictions set
forth in the Plan and in this Agreement, the Option to acquire the number of
Units set forth in Exhibit A (the "Number of Units"), at the exercise price set
forth in Exhibit A (the "Exercise Price"), effective as of the award date set
forth in Exhibit A (the "Award Date"). The Participant hereby accepts the Option
from the Company.

        2.    Vesting.    Twenty (20) percent of the Units subject to the Option
shall vest on each anniversary of the Award Date while the Participant is
employed (or if the Participant dies or suffers a disability while employed, as
of the anniversary next following such death or disability); provided, however,
the Option shall immediately vest in full as to all Units subject hereto upon
any Sale of the Company; provided, further, that the Option shall also vest up
to such number of Units subject hereto as are necessary to permit the
Participant to participate in any sale of Units in which the Participant is
permitted or required to sell pursuant to Section 11.5 or 11.6 of the LLC
Agreement. A "Sale of the Company" shall occur if the Company engages in a
merger, consolidation, recapitalization, reorganization or sale, lease or
transfer of all or substantially all of the Company's assets and (i) the Company
and its members and affiliates immediately before such transaction beneficially
own, immediately after or as a result of such transaction, equity securities of
the surviving or acquiring entity or such entity's parent entity (the
"Acquiror") possessing less of the voting power of the Acquiror or such entity's
parent entity than another shareholder or member and (ii) the Company and its
members and affiliates immediately before such transaction have fewer
representatives on the Board of the Acquiror than another shareholder or member,
provided that a Sale of the Company shall not be deemed to occur upon any public
offering or series of such offerings of securities of the Company or its
affiliates that results in any such change in beneficial ownership.

        3.    Exercise.    In order to exercise the Option with respect to any
vested Units hereunder, the Participant shall provide written notice to the
Company at its principal executive office. At the time of

--------------------------------------------------------------------------------


exercise, the Participant shall pay to the Company the Option price per Unit set
forth in Section 1 times the number of vested Units as to which the Option is
being

--------------------------------------------------------------------------------

exercised. The Participant shall make such payment by delivering (a) cash or
(b) a check or (c) at the Committee's option, any other consideration that the
Committee determines is consistent with the Plan and applicable law. If the
Option is exercised in full, the Participant shall surrender this Agreement to
the Company for cancellation. If the Option is exercised in part, the
Participant shall surrender this Agreement to the Company so that the Company
may make appropriate notation hereon or cancel this Agreement and issue a new
agreement representing the unexercised portion of the Option.

        Prior to acquiring any of the Units pursuant to the Option, the
Participant shall execute and deliver the Special Unit Acquisition, Ownership
and Redemption Agreement attached as Exhibit A to the Plan and the LLC
Agreement.

        4.    Who May Exercise.    The Option shall be exercisable during the
lifetime of the Participant only by the Participant. To the extent exercisable
after the Participant's death, the Option shall be exercised only by the
Participant's representatives, executors, successors or beneficiaries.

        5.    Expiration of Option.    The Option shall expire, and shall not be
exercisable with respect to any vested Units hereunder as to which the Option
has not been exercised, on the first to occur of (a) the10th anniversary of the
Award Date or (b) one year after the Participant ceases to be an employee of the
Company for any reason; provided, however, that the Committee may, by written
notice to the Participant, immediately terminate the Option (a) if the
Participant is terminated for dishonesty or other acts detrimental to the
interests of the Company or its Subsidiaries, or for willful and continuing
failure to perform his or her duties, or (b) if the Participant Competes (as
defined below) with the Company or its Subsidiaries. The Option shall expire,
and shall not be exercisable, with respect to any unvested Units hereunder and
with respect to any Units as to which the Exercise Price exceeds the Fair Market
Value (determined as of the date of such termination), immediately upon the
termination of the Participant's employment with the Company for any reason or
when the Participant ceases to be a member of the management committee of the
Company for any reason.

        For purposes of this Section 5, the term "Compete" shall mean, directly
or indirectly (i) to be engaged in or have financial interest (other than an
ownership position of less than 5% in any company whose share are publicly
traded or any non-voting non-convertible debt securities in any company) in any
business which directly competes with the business of the Company or any of its
Subsidiaries or (ii) to solicit or offer employment to any person who has been
employed by the Company or any of its Subsidiaries at any time during the
12 months immediately preceding such solicitation.

        6.    Tax Withholding.    Any provision of this Agreement to the
contrary notwithstanding, the Company may take such steps as it deems necessary
or desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the Units subject hereto.

        7.    Transfer of Option.    The Participant shall not, directly or
indirectly, sell, transfer, pledge, encumber or hypothecate ("Transfer") the
Option or the rights and privileges pertaining thereto other than by will or the
laws of descent and distribution. Any permitted transferee to whom the
Participant shall Transfer the Option pursuant to this Section 7 shall agree to
be bound by this Agreement. The Option is not liable for or subject to, in whole
or in part, the debts, contracts, liabilities or torts of the Participant, nor
shall it be subject to garnishment, attachment, execution, levy or other legal
or equitable process.

        8.    Certain Legal Restrictions.    The Company shall not be obligated
to sell or issue any Units upon the exercise of the Option or otherwise unless
the issuance and delivery of such Units shall comply with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws. As a condition to the exercise
of the Option or the sale by the Company of any additional Units to the
Participant, the Company may require the Participant to make such
representations and warranties as may be necessary to assure the availability of
an exemption from the registration requirements of applicable federal or state
securities laws. The Company shall not be liable for refusing to sell or issue
any Units if the Company cannot obtain authority from the appropriate regulatory
bodies deemed by the Company to be

--------------------------------------------------------------------------------

necessary to lawfully sell or issue such Units. In addition, the Company shall
have no obligation to the Participant, express or implied, to list, register or
otherwise qualify any of the Participant's Units. The Units issued upon the
exercise of the Option may not be transferred except in accordance with
applicable federal or state securities laws. At the Company's option, the
certificate evidencing Units issued to the Participant may be legended as
follows:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR
PLEDGED EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND THE
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.

        9.    Plan Incorporated.    The Participant accepts the Option herein
subject to all the provisions of the Plan, which are incorporated herein,
including the provisions that authorize the Committee to administer and
interpret and make adjustments pursuant to the Plan and that provide that the
Committee's decisions, determinations and interpretations with respect to the
Plan are final and conclusive on all persons affected thereby. Except as
otherwise set forth in this Agreement, terms defined in the Plan have the same
meanings herein.

        10.    Miscellaneous.    

        (a)  The granting of the Option herein shall impose no obligation upon
the Participant to exercise the Option or any part thereof. Nothing herein
contained shall affect the right of the Company to terminate the Participant at
any time, with or without cause, or shall be deemed to create any rights to
employment on the part of the Participant.

        (b)  The rights and obligations arising under this Agreement are not
intended to and do not affect the employment relationship or other relationship
that otherwise exists between the Company and the Participant, whether such
employment relationship is at will or defined by an employment contract, or
otherwise.

        (c)  Neither the Participant nor any person claiming under or through
the Participant shall be or shall have any of the rights or privileges of a
member of the Company in respect of any of the Units issuable upon the exercise
of the Option herein unless and until such Units shall have been issued and
delivered to the Participant or such Participant's agent.

        (d)  Any notice to be given to the Company under the terms of this
Agreement or any delivery of the Option herein to the Company shall be addressed
to the Company at its principal executive offices, and any notice to be given to
the Participant shall be addressed to the Participant at the address set forth
beneath his or her signature hereto, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

        (e)  Subject to the limitations herein on the transferability by the
Participant of the Option and any Units, this Agreement shall be binding upon
and inure to the benefit of the representatives, executors, successors or
beneficiaries of the parties hereto.

        (f)    This Agreement shall be construed in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Delaware
applicable to contracts entered into and to be performed in the State of
Delaware.

        (g)  If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.

--------------------------------------------------------------------------------

        (h)  All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

        (i)    The parties shall execute all documents, provide all information,
and take or refrain from taking all actions as may be necessary or appropriate
to achieve the purpose of this Agreement.

        (j)    This Agreement, including Exhibit A, which is attached hereto and
incorporated herein, constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto including, without limitation, any prior
Consolidated Container Holdings LLC Unit Option Agreements between Company and
Participant. In this regard, Participant acknowledges the following: (i) that
Company is hereby canceling any and all options Company may have granted to
Participant pursuant to any previous Consolidated Container Holdings LLC Unit
Option Agreement between Participant and Company or pursuant to any other
written or oral promise from Company to grant options to Participant and
(ii) that the Options granted to Participant hereunder represent the sole
Company options in which Participant will have any interest following
Participant's execution hereof.

        (k)  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

        (l)    This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

        (m)  At any time and from time to time the Committee may execute an
instrument providing for modification, extension, or renewal of any outstanding
option, provided that no such modification, extension or renewal shall impair
the option in any respect without the consent of the holder of the option.
Except as provided in the preceding sentence, no supplement, modification or
amendment of this Agreement or waiver of any provision of this Agreement shall
be binding unless executed in writing by all parties to this Agreement. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision of this Agreement (regardless of
whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.

        (n)  In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

        (o)  The Participant's spouse joins this Agreement for the purpose of
agreeing to and accepting the terms of this Agreement and to bind any community
property interest he or she has or may have in the Option, any vested portion or
any unvested portion of the Option, any Units acquired upon exercise of the
Option and any other Units held by the Participant.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Award Date.

    COMPANY:     Consolidated Container Holdings LLC
 
 
By:
       

--------------------------------------------------------------------------------

Stephen E. Macadam
President & Chief Executive Officer        

--------------------------------------------------------------------------------

PARTICIPANT:   PARTICIPANT'S SPOUSE:
Signature:
 
 
 
Signature:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Print Name:
 
 
 
Print Name:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Address:
 
 
 
Address:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------

Date:       Date:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A
TO
CONSOLIDATED CONTAINER HOLDINGS LLC
2002 UNIT OPTION AGREEMENT


Participant     Number of Units     Exercise Price     Award Date    

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9(b)



CONSOLIDATED CONTAINER HOLDINGS LLC 2002 UNIT OPTION AGREEMENT
EXHIBIT A TO CONSOLIDATED CONTAINER HOLDINGS LLC 2002 UNIT OPTION AGREEMENT
